        Case: 3:18-cv-00124-jdp Document #: 32 Filed: 01/31/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN

                                                  :
Mitchell Maes,                                    :
                                                  :
                       Plaintiff,                 :
                                                  :
       v.                                           Civil Action No.: 3:18-CV-00124-JDP
                                                  :
                                                  :
Charter Communication dba Spectrum Cable;         :
and DOES 1-10, inclusive,                                                                            (
                                                  :
                                                                                                     D
                                                  :
                                                                                                     R
                       Defendants.                :
                                                                                                     H
                                                  :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of voluntary dismissal pursuant to FED. R.

CIV. P. 41(a) within 60 days.


Dated: January 31, 2019

                                              Respectfully submitted,

                                              /s/ Amy L. Cueller      ____
                                              Amy L. Cueller, #15052-49
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Fax No.: (203) 653-3424
                                              E-Mail: acueller@lemberglaw.com
                                              Attorneys for Plaintiff
        Case: 3:18-cv-00124-jdp Document #: 32 Filed: 01/31/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 31, 2019, a true and correct copy of the foregoing Notice
of Settlement was served electronically by the U.S. District Court Western District of Wisconsin
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                             By_/s/ Amy L. Cueller_________

                                                     Amy L. Cueller
